TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00104-CV



                                         M. C., Appellant

                                                   v.

                 Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 15-2494, HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                This cause arises from a suit to terminate M.C.’s parental rights. The matter was

heard initially by an associate judge, who recommended termination. M.C. subsequently filed an

appeal from the associate judge’s recommendation and a request for a de novo hearing before the

district court.1 While that request was pending, M.C. filed a premature notice of appeal with the

district court clerk, which our Clerk docketed in this cause.2 Since that time, the clerk’s and

reporter’s records from the proceedings below have been filed in this Court.

                This Court has now received from M.C.’s newly appointed counsel a motion to abate

the appeal. In it, counsel represents that M.C.’s request for a de novo hearing was granted and that



       1
           See Tex. Fam. Code § 201.015(a)(1).
       2
           See Tex. R. App. P. 25.1(a), 27.1(a).
the de novo hearing is set to commence on April 17, 2017. Counsel suggests that, “[g]iven the

relatively short period of time until the de novo hearing,” and considering “that a number of records

have already been filed under the appellate case number already assigned,” “it would be judicially

economical to simply abate this matter until a final order is rendered and signed by the district judge

on or shortly after April 17, 2017.”

               We agree that the appropriate course of action under these circumstances is to abate

the appeal. Accordingly, we grant appellant’s motion and abate this appeal pending the district

court’s final order in this matter. A supplemental clerk’s record containing the district court’s final

order is due in this Court no later than May 1, 2017. The appeal will be reinstated upon receipt of

the supplemental clerk’s record.



Before Justices Puryear, Pemberton, and Goodwin

Abated and Remanded

Filed: April 12, 2017




                                                  2